Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Kimberly Davis, Appellant                            Appeal from the 124th District Court of
                                                     Gregg County, Texas (Tr. Ct. No. 43655-
No. 06-18-00173-CR        v.                         B). Opinion delivered by Unassigned,
                                                     participating.
The State of Texas, Appellee



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We note that the appellant, Kimberly Davis, has adequately indicated her inability to pay
costs of appeal. Therefore, we waive payment of costs.


                                                     RENDERED OCTOBER 17, 2018
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk